Case 9:21-cv-80531-DMM Document 1 Entered on FLSD Docket 03/10/2021 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION

                         CASE NO: _________________________

   TIMIL ON, LLC, a Florida limited
   liability company,

          Plaintiff,

   vs.

   PANDA CONSERVATION GROUP,
   LLC, a Texas limited liability company,

          Defendant.
                                             /

               COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF

         Plaintiff TIMIL ON, LLC, a Florida limited liability company (“Timil” or “Plaintiff”), sues

  Defendant PANDA CONSERVATION GROUP, LLC, a Texas limited liability company

  (“Panda” or “Defendant”), and alleges the following:

                                  PRELIMINARY STATEMENT

         1.      Plaintiff brings this action for declaratory relief and monetary damages against

  Panda seeking a declaration that no “Terminating Event” (as that term is defined in Panda’s

  Operating Agreement) occurred, that Plaintiff is still a member of Panda and that Plaintiff is

  entitled to the distribution that was due in December 2020, along with all subsequent distributions.

  Plaintiff also seeks monetary damages because Panda breached its Operating Agreement by

  improperly declaring that a Terminating Event occurred and that Plaintiff was no longer a member

  of Defendant, and by failing to pay Plaintiff distributions that were due in December 2020 and all

  subsequent distributions.




                                                   1
Case 9:21-cv-80531-DMM Document 1 Entered on FLSD Docket 03/10/2021 Page 2 of 10




                                                PARTIES

          2.      Plaintiff TIMIL ON, LLC is a Florida limited liability company that maintains a

  principal address in Palm Beach County, Florida.

          3.      Defendant PANDA CONSERVATION GROUP, LLC is a Texas limited liability

  company that maintains a principal address in Dallas County, Texas.

                                    JURISDICTION AND VENUE

          4.      Federal diversity jurisdiction exists pursuant to 28 U.S.C. § 1332, as the parties are

  completely diverse in citizenship and the amount in controversy, exclusive of interest and costs,

  exceeds the sum of $75,000.00.

          5.      This Court has personal jurisdiction over Defendant pursuant to Florida Statutes §

  48.193(1)(a)(7) because Defendant breached a contract in this State by (a) failing to make certain

  distributions, which were to be made to Plaintiff in Florida; and (b) sending the Notice of

  Withdrawal letter to Plaintiff in Florida, which improperly purported to involuntarily terminate

  Plaintiff’s rights in Panda.

          6.      Venue in the Southern District of Florida is proper pursuant to 28 U.S.C. §

  1391(b)(2), as the acts and omissions giving rise to the causes of action alleged herein occurred in

  this District and the injuries alleged herein occurred in this District.


                                       GENERAL ALLEGATIONS

          7.      Timil and Panda are both parties to the Amended & Restated Company Agreement

  (the “Agreement”), dated January 1, 2020, which governs the ownership and operation of Panda.

  A true and correct copy of the Agreement is attached hereto as Exhibit “A.”

          8.      The Agreement is governed by Texas law. See Agreement, § 16.2.




                                                     2
Case 9:21-cv-80531-DMM Document 1 Entered on FLSD Docket 03/10/2021 Page 3 of 10




           9.       Pursuant to the Agreement, Timil is a member of Panda and holds a 24.67% interest

  therein. See Agreement, § 9.1 & Ex. A thereto. 1

           10.      On November 24, 2020, the Parties entered into a Company Agreement Updated

  (the “Update”), which updated the ownership interests of some of Panda’s members. A true and

  correct copy of the Update is attached hereto as Exhibit “B.” The Update did not affect Timil’s

  ownership interest, which remained 24.67%. 2

           11.      On December 10, 2020, Panda made a large distribution to its members.

           12.      However, Panda failed to make any distribution to Timil, and Timil inquired as to

  why it did not receive its share of this distribution.

           13.      On December 21, 2020, Panda, through its managers, responded by sending a

  Notice of Withdrawal (the “Notice”) to Timil, pursuant to Section 9.05 of the Agreement. In the

  Notice, Panda claimed that a Terminating Event had (conveniently) occurred on December 8, 2020

  and this event constituted notice that Timil was withdrawing as a member of Panda, and offering

  to sell its interests in Panda, as of that date. A true and correct copy of the Notice is attached hereto

  as Exhibit “C.”

           14.       Section 9.5 of the Agreement provides, in relevant part, as follows:

           Upon the occurrence of a Terminating Event with regards to a Member, the Member
           subject to the Terminating Event shall be deemed as of the date of occurrence of such
           Terminating Event to request to withdraw, and to have made an offer to sell all of the
           Interests of such Member in the Company based on the terms hereinafter provided, first to
           or for the benefit of the other Members in the Company, and then any remaining Interests
           to the Company. Upon such an occurrence, the Managers shall provide notice of such
           withdrawal to the then existing Members, such notice providing for the Percentage Interest
           offered for sale . . . .



  1
           Section 9.1 of the Agreement states that the membership interests are set forth in Exhibit B of the Agreement,
  but they are set forth on Exhibit A.
  2
           The Update incorrectly set forth Timil’s name as “Timil On, LP” instead of Timil On, LLC”; however this
  was a drafting error on the part of Panda and was not intended to alter Timil’s rights in any way.


                                                            3
Case 9:21-cv-80531-DMM Document 1 Entered on FLSD Docket 03/10/2021 Page 4 of 10




         15.       The Agreement defines a Terminating Event to mean any of the following: (a) that

  a Member or Manager “neglect[ed] . . . his or her duties to [Panda] as expressly set forth in this

  Agreement to the extent the same causes a material harm to [Panda]”; (b) that a “Member or

  Manager [engaged in] fraud or dishonesty as expressly set forth in this Agreement to the extent

  the same causes a material harm to [Panda]”; or (c) that a party breached the non-solicitation

  provision of the Agreement. See Agreement, Ex. B.

         16.      The Notice failed to specify what Timil allegedly did that would constitute a

  Terminating Event, as that term is defined in the Agreement. In fact, the Notice is devoid of any

  explanation or factual basis related to the alleged Terminating Event.

         17.      Timil has not neglected any duties to Panda, nor has Timil engaged in any fraud or

  dishonesty. Similarly, Timil has not engaged in any action that would constitute a breach of the

  non-solicitation provision of the Agreement.

         18.      As such, Timil maintains that no Terminating Event occurred and Timil is therefore

  still a member of Panda and entitled to its pro rata share of any distributions Panda makes.

         19.      Specifically, Section 6.1 of the Agreement provides as follows:

               a. All income, gains, losses deductions and credits for the Company shall be
                  allocated to, borne by and be the responsibility of the Members in
                  accordance with their respective Distribution Percentage as described in
                  this Article VI.

               b. All items of income, gain, loss, deduction and credit allocable to any
                  Interest that may have been Transferred shall be allocated between the
                  transferor and the transferee based on the portion of the calendar year
                  during which each was recognized as owning that Interest, without regard
                  to the results of the Company operations during any particular portion of
                  that calendar year and without regard to whether cash distributions were
                  made to the transferor or the transferee during that calendar year;
                  provided, however, that this allocation must be made in accordance with
                  a method permissible under Section 706 of Code and the regulations
                  thereunder.




                                                   4
Case 9:21-cv-80531-DMM Document 1 Entered on FLSD Docket 03/10/2021 Page 5 of 10




         20.     And Section 6.2 of the Agreement provides that “At the end of each fiscal year of

  the Company, income, gain, loss, deduction and credits (or items thereof) shall be determined for

  the according period then ending and shall be allocated to the Members in accordance with Section

  6.1 hereof.”

         21.     Panda’s fiscal year ended on December 31, 2020. See Agreement, § 7.5 (providing

  that fiscal year was the calendar year). As such, Panda’s year end distributions for 2020 were due

  by December 31, 2020.

         22.     Section 6.3 of the Agreement also provides that distributions of “Net Cash From

  Operations shall be distributed to the Members by the Managers at such times as determined in the

  discretion of the Managers . . .”

         23.     Because Panda had taken the position that Timil had withdrawn as a member as of

  December 8, 2020, Panda failed to pay Timil its share of any distributions made after December

  8, 2020. Specifically, Panda made a distribution to its members on or about December 10, 2020,

  but never paid Timil its pro rata share, which share amounted to Six Hundred and Eighty-Eight

  Thousand Dollars ($688,000.00) (the “December 10th Distribution”).

         24.     On December 30, 2020, Timil, through counsel, sent a letter to Panda and its

  managers responding to the Notice (the “Response”). In the Response, Timil disputed the Notice

  and made clear that no Terminating Event had occurred, that Timil had not withdrawn from Panda

  and that Timil had no intention of withdrawing from Panda. Timil also noted that Panda had failed

  to provide Timil with the December Distribution and demanded that Panda do so.

         25.     Panda never responded to the Response.

         26.     Upon information and belief, Defendant has made at least two (2) additional

  distributions after the December 10th Distribution (the “Recent Distributions”) and has failed to




                                                  5
Case 9:21-cv-80531-DMM Document 1 Entered on FLSD Docket 03/10/2021 Page 6 of 10




  provide Timil with its pro rata share of same. Timil’s pro rata share of the Recent Distributions is

  24.67% of each distribution. See Agreement, § 6.3 and Ex. B, thereto (defining “Distribution

  Percentage”).

          27.     All conditions precedent to the filing of this lawsuit have been satisfied, would be

  futile if attempted, and/or have been waived.

          28.     Plaintiff has retained the law firm of Pincus & Currier LLP to represent its interests

  in this matter and has obligated itself to pay reasonable attorneys' fees therefor, which fees are

  recoverable against Defendant pursuant to Tx Civ Prac & Rem § 37.009 (providing that in any

  proceeding under the Texas Uniform Declaratory Judgments Act, § 37.001, et. seq., “the court

  may award costs and reasonable and necessary attorney's fees as are equitable and just.”).

                               COUNT I – DECLARATORY RELIEF

          29.     Plaintiff re-alleges and reaffirms paragraphs 1 through 28 as if fully set forth herein.

          30.     This is an action for a declaratory judgment under the Texas Uniform Declaratory

  Judgments Act, Tx Civ Prac & Rem 37.001, et. seq., regarding Defendant’s actions against

  Plaintiff.

          31.     In the Notice, Panda declared that a Terminating Event occurred on December 8,

  2020 and that, based on this, Plaintiff had given notice of its intent to withdraw from Panda and

  sell all of its interests therein. As such, Defendant is not recognizing Plaintiff as a member and

  Defendant has failed to provide Plaintiff with any distributions it has made since the Notice,

  including the December 10th Distribution and the Recent Distributions.

          32.     However, as set forth herein, Plaintiff disputes Defendant’s assertion that a

  Terminating Event occurred, thus Plaintiff maintains that it is still a member of Panda and entitled




                                                     6
Case 9:21-cv-80531-DMM Document 1 Entered on FLSD Docket 03/10/2021 Page 7 of 10




  to its pro rata share of all distributions Panda makes, including the December 10th Distribution, the

  Recent Distributions and all distributions in the future.

          33.     Plaintiff seeks a declaratory judgment that: (a) no Terminating Event occurred as

  to Timil; (b) Timil is still a member of Panda; and (c) Timil is entitled to the December 10th

  Distribution, its pro rata share of the Recent Distributions, and its pro rata share of all future

  distributions Panda makes, so long as Timil remains a member thereof.

          34.     Plaintiff is unsure of its rights under Texas law and the Agreement, including

  specifically whether a Terminating Event occurred, whether Timil is still a member of Panda,

  whether Timil is entitled to the December 10th Distribution, its share of the Recent Distributions,

  and its pro rata share of all future distributions Panda makes, so long as Timil remains a member

  of Panda.

          35.     Plaintiff asks this Court to construe Texas law and the Agreement to determine

  whether a Terminating Event occurred, whether Timil is a member of Panda, and whether Timil

  is entitled to the December 10th Distribution and its share of the Recent Distributions, along with

  future distributions from Panda.

          36.     There is a bona fide, actual, present practical need for the declaration sought herein.

          37.     The declaration sought deals with a present, ascertained state of facts or present

  controversy as to a state of facts.

          38.     Timil’s rights and interests in Panda, including its right to the December 10th

  Distribution, Recent Distributions, and future distributions, are dependent upon the facts set forth

  herein and the law applicable to those facts.

          39.     The antagonistic and adverse interests are all before the Court by proper process.




                                                    7
Case 9:21-cv-80531-DMM Document 1 Entered on FLSD Docket 03/10/2021 Page 8 of 10




         40.     The relief sought is not merely the giving of legal advice by the courts or the answer

  to questions propounded from curiosity.

         WHEREFORE, Plaintiff TIMIL ON, LLC respectfully requests this Court enter a final

  judgment in its favor and against Defendant PANDA CONSERVATION GROUP, LLC declaring

  that (a) no Terminating Event occurred on December 8, 2020 as to Timil; (b) Timil is still a

  member of Panda; (c) Timil is entitled to receive the December 10th Distribution, in the amount of

  Six Hundred and Eighty-Eight Thousand Dollars ($688,000.00) from Panda; (d) Timil is entitled

  to receive its pro rata share of the Recent Distributions, along with all future distributions Panda

  makes for so long as Timil remains a member of Panda; and e) awarding Timil its reasonable

  attorneys’ fees and taxable costs.


                             COUNT II – BREACH OF CONTRACT

         41.     Plaintiff re-alleges and reaffirms paragraphs 1 through 27 as if fully set forth herein.

         42.     This is an action for breach of the Agreement.

         43.     Pursuant to the Agreement and the Update, Timil is a member of Panda. The

  Agreement provides that members can only be involuntarily withdrawn if any of three specified

  Terminating Events occur: the member neglects its duties to Panda as expressly set forth in the

  Agreement and causes material harm to Panda; the member engages in fraud or dishonesty as

  expressly set forth in the Agreement and causes material harm to Panda; or the member breached

  the non-solicitation provision of the Agreement. See Agreement, Ex. B.

         44.      Timil did not neglect any duties to Panda, engage in fraud or dishonesty that

  harmed Panda or breach the non-solicitation provision of the Agreement.

         45.     Despite this, on December 21, 2020, Panda sent Timil the Notice and declared that

  a Terminating Event had occurred on December 8, 2020. In do so, Panda improperly declared a



                                                    8
Case 9:21-cv-80531-DMM Document 1 Entered on FLSD Docket 03/10/2021 Page 9 of 10




  Terminating Event and wrongfully purported to involuntarily withdraw Timil from Panda. Since

  the Notice, Panda has failed to recognize Timil as a member.

         46.     This wrongful declaration of a Terminating Event, purported withdrawal of Timil

  and subsequent failure to recognize Timil as a member constitutes a breach of the Agreement.

         47.     The Agreement also provides that each of Panda’s members is entitled to its pro

  rata share of distributions. See Agreement, §§ 6.1 – 6.3.

         48.     Panda made a distribution to its members on or about December 10, 2020 but failed

  to provide Timil with its pro rata share thereof, i.e., the December 10th Distribution.

         49.     As a member of Panda, Timil is entitled to the December 10th Distribution in the

  amount of Six Hundred and Eighty-Eight Thousand Dollars ($688,000.00).

         50.     Upon information and belief, Defendant has also made at least two (2) additional

  distributions to its members, but has failed to provide Timil with its pro rata share of same, i.e.,

  the Recent Distributions.

         51.     As a member of Panda, Timil is entitled to its pro rata share, i.e., 24.67%, of any

  distributions Panda makes.

         52.     Defendant breached the Agreement by failing to pay Timil the December 10th

  Distribution and its pro rata share of the Recent Distributions.

         53.     Plaintiff has suffered damages as a result of Panda’s breaches of the Agreement.

         WHEREFORE, Plaintiff TIMIL ON, LLC respectfully requests this Court enter a final

  judgment in its favor and against Defendant PANDA CONSERVATION GROUP, LLC awarding

  Plaintiff compensatory damages in an amount in excess of $688,000.00, plus pre- and post-

  judgment interest and costs, and granting any such other and further relief that this Court deems

  just and equitable.




                                                    9
Case 9:21-cv-80531-DMM Document 1 Entered on FLSD Docket 03/10/2021 Page 10 of 10




        Dated this 10th day of March 2021.


                                             Respectfully submitted,

                                             By: /s/ William H. Pincus
                                                     Florida Bar No.: 65595
                                             By: /s/ Raymond E. Kramer III
                                                     Florida Bar No.: 988480
                                             Pincus & Currier LLP
                                             1555 Palm Beach Lakes Blvd., Suite 320
                                             West Palm Beach, FL 33401
                                             561-868-1340
                                             bpincus@pincusandcurrier.com
                                             rkramer@pincusandcurrier.com
                                             dmccall@pincusandcurrier.com




                                               10
